Citation Nr: 0023426	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  96-36 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease, L4-5 and L5-S1, with degenerative spondylosis of the 
lumbar spine, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to March 
1967.

The instant appeal arose from a May 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Montgomery, Alabama, which assigned a rating of 40 percent 
for degenerative joint disease, L4-5 and L5-S1, with 
degenerative spondylosis of the lumbar spine following a 
period where a temporary total rating had been assigned under 
38 C.F.R. § 4.30.  A January 1997 rating decision granted an 
increased rating, to 60 percent, for the period at issue in 
this case.  Since this claim has not been withdrawn, an 
increased rating above 60 percent remains at issue on appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993) (a claim remains in 
controversy where less than the maximum available benefits 
are awarded).


REMAND

The veteran's degenerative joint disease, L4-5 and L5-S1, 
with degenerative spondylosis of the lumbar spine is 
presently rated 60 percent disabling under Diagnostic Code 
5293.  A review of the record reveals that since at least 
June 1996, the veteran has reported that he is unable to work 
due to his service-connected lumbar spine disorder.  March 
1996 private medical records indicate that the veteran had 
permanent work limitations due to his back.  A May 1998 VA 
examination report also noted a "definite relationship 
between [his] back condition and his difficulty performing 
work . . . ."  That examination also noted right foot drop.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (1999).

A review of the record reveals that the RO did not address 
referral of the case to the Chief Benefits Director or to the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  Based on the facts above, the Board 
finds that such consideration is warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In addition, where a veteran was rated 60 percent for 
intervertebral disc syndrome and had foot drop, as here, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") indicated that the VA 
should make a specific factual finding whether a separate 
rating under Diagnostic Code 8521 for paralysis of the 
popliteal nerve (manifested by foot drop) would violate the 
general prohibition against pyramiding.  Bierman v. Brown, 6 
Vet. App. 125 (1996).

The Board notes that the veteran is currently in receipt of a 
total rating based on individual unemployability (TDIU).  
However, the Court held in Kellar v. Brown, 6 Vet. App. 156, 
161 (1994), that entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321(b) and TDIU under 38 C.F.R. § 4.16 
are based on different factors.  Significantly, the effective 
date of the TDIU rating is January 26, 2000.  In an April 
2000 written statement, the veteran indicated that he 
believes he should be granted a 100 percent rating in 1997, 
during the pendency of the present claim and prior to the 
effective date of the grant of his TDIU benefits.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should request the veteran to 
provide information regarding any 
evidence of current or past treatment for 
his service-connected degenerative joint 
disease, L4-5 and L5-S1, with 
degenerative spondylosis of the lumbar 
spine that has not already been made part 
of the record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1999).  Any such records should then be 
associated with the claims folder.

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an increased rating for degenerative 
joint disease, L4-5 and L5-S1, with 
degenerative spondylosis of the lumbar 
spine, including whether extra-schedular 
rating is warranted or whether separate 
rating for foot drop is warranted.

If any decision remains adverse to the veteran, the RO should 
provide the veteran and his representative with a 
supplemental statement of the case which addresses all of the 
pertinent regulations along with an appropriate amount of 
time to respond thereto.  This case should thereafter be 
returned to the Board for further action, as appropriate.

The purpose of this REMAND is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals




